Order, Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered December 19, 2003, which, inter alia, denied the motion of defendant River Park Associates for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The evidence indicating that plaintiff, a long-time resident of *94defendant River Park’s housing complex, was slashed on the complex grounds by a stranger who gained access to the complex by car, notwithstanding security protocols which, if adhered to, would have prevented unauthorized vehicular access to the complex, sufficed to raise triable issues as to whether plaintiffs harm was a foreseeable consequence of negligence by defendant property owner in meeting such obligation as it had to secure its premises against intruders (see Burgos v Aqueduct Realty Corp., 92 NY2d 544, 551 [1998]). Concur—Tom, J.P., Saxe, Ellerin, Williams and Gonzalez, JJ.